Citation Nr: 0935751	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  04-10 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss, on appeal from an initial grant of service 
connection.

3.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a strain of the cervical segment of the 
spine, prior to February 11, 2005.

4.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of a strain of the cervical segment of the 
spine, after February 10, 2005.

5.  Entitlement to an increased evaluation for the residuals 
of a sprain of the right ankle, currently rated 10 percent 
disabling.

6.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for a lower back disorder secondary to his 
service-connected compression fracture of the thoracic spine.

7.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for the residuals of rhinoplasty and 
septoplasty.

8.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for right carpal tunnel syndrome.

9.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for left carpal tunnel syndrome.

10.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for a right shoulder disorder.

11.  Entitlement to service connection for arthritis of the 
right ankle.

12.  Entitlement to service connection for a left shoulder 
condition.  

13.  Entitlement to service connection for the residuals of 
an injury of the left foot.

14.  Entitlement to service connection for lump masses 
throughout the body.

15.  Entitlement to service connection for the residuals of a 
bilateral eye injury.

16.  Entitlement to service connection for multiple joint 
arthritis.

17.  Entitlement to service connection for a right elbow 
condition.

18.  Entitlement to service connection for a right knee 
disability.

19.  Entitlement to service connection for facial paralysis.

20.  Entitlement to service connection for the residuals of 
tailbone injury.

21.  Entitlement to service connection for a bilateral hip 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from May 1977 to March 1982.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The RO has found that new and material evidence had been 
submitted to reopen the appellant's claim involving the lower 
back, the residuals of rhinoplasty and septoplasty, right and 
left carpal tunnel syndrome, and a disability of the right 
shoulder, and then denied the claim on the merits.  
Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring the issue of whether any new and material evidence 
had been submitted to reopen the appellant's previously and 
finally denied claims).  Thus, these issues on appeal have 
been recharacterized as shown on the first two pages of this 
action.

The issues addressed in the REMAND portion of the decision 
below are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The appellant's bilateral tinnitus has been assigned a 10 
percent schedular evaluation, which is the maximum schedular 
evaluation authorized by law.

3.  The appellant has Level I hearing in the right ear and 
Level I hearing in the left ear.

4.  The medical evidence indicates that the appellant now 
suffers from a mild to moderate right ankle disorder.  This 
condition generates pain and some limitation of motion.  

5.  The appellant's right ankle disability does not, however, 
produce instability, and the medical evidence does not show 
or suggest that the right ankle is ankylosed or deformed for 
the purposes of eversion, inversion, abduction, or adduction.

6.  X-ray films do not show that the appellant now has 
arthritis of the right ankle.

7.  The appellant's service medical treatment records are 
negative for complaints of or treatment for an injury of the 
left foot, lump masses throughout the body, a bilateral eye 
injury, multiple joint arthritis, a right elbow condition, 
facial paralysis, an injury to the tailbone, and disabilities 
of the hips.  

8.  The appellant has not been diagnosed as suffering from 
the residuals of an injury of the left foot.

9.  Although the appellant has been treated for lipomas (lump 
masses throughout the body), medical evidence etiologically 
linking these growths with his military service or to any 
incidents therein or to a service-connected disability has 
not been presented.  

10.  The appellant has been diagnosed as having depressed 
vision fields in both of his eyes.  Nevertheless, medical 
evidence etiologically linking this disorder with his 
military service or to any incidents therein or to a service-
connected disability has not been presented.  

11.  Multiple joint arthritis (osteoarthritis) has been 
diagnosed but medical evidence linking the arthritis with the 
appellant's military service or to a service-connected 
disability has not been presented.

12.  Medical evidence does not show that the appellant now 
has a disability, disorder, or condition of the right elbow.

13.  Although the appellant has been diagnosed as having a 
disability of the right knee, medical evidence etiologically 
linking this disorder with his military service or to any 
incidents therein or to a service-connected disability has 
not been presented.

14.  A neurological examination of the appellant has not 
produced a diagnosis of facial paralysis.

15.  Medical evidence does not indicate that the appellant 
now has a disability of the tailbone that could be classified 
or categorized as a residual of an injury to the tailbone.  

16.  Although a bilateral hip disability - bilateral 
trochanteric bursitis - has been diagnosed, medical evidence 
does not indicate that the bursitis began in or was caused by 
the appellant's military service or any incident that may 
have occurred while on active duty or to a service-connected 
disorder.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2008); Smith v. Nicholson, 451 F. 3d 1344 (Fed. 
Cir. 2006).

2.  The criteria for the assignment of a compensable 
evaluation for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.104, Diagnostic Code 6100 (2008). 

3.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a right ankle sprain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.1- 4.14, 4.104, Diagnostic Code 5271 (2008).

4.  Service connection for arthritis of the right ankle is 
not warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.310 (2008).

5.  Service connection for the residuals of an injury of the 
left foot is not warranted.  38 U.S.C.A. §§ 1101, 1110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).

6.  Service connection for lump masses throughout the body is 
not warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.310 (2008).

7.  Service connection for the residuals of a bilateral eye 
injury is not warranted.  38 U.S.C.A. §§ 1101, 1110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).

8.  Service connection for multiple joint arthritis is not 
warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.310 (2008).

9.  Service connection for a right elbow disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.310 (2008).

10.  Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.310 (2008).

11.  Service connection for facial paralysis is not 
warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.310 (2008).

12.  Service connection for the residuals of an injury to the 
tailbone is not warranted.  38 U.S.C.A. §§ 1101, 1110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).

13.  Service connection for a bilateral hip disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of numerous letters 
sent to the appellant by the RO.  These letters were provided 
to the appellant prior to a determination of the merits of 
the issues discussed in this Decision/Remand.  These letters 
informed the appellant of what evidence was required to 
substantiate the claim for service connection and increased 
evaluations, and of his, and VA's, respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  

The Federal Circuit Court and the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

The US Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the US Supreme Court has recently 
reversed the above discussed decision decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Notwithstanding the above, VA has informed the appellant of 
which evidence he was to provide to VA and which evidence VA 
would attempt to obtain on his behalf.  In this regard, the 
VA sent the appellant notice of the VCAA, which spelled out 
the requirements of the VCAA and what the VA would do to 
assist the appellant.  The VA informed the appellant that it 
would request records and other evidence, but that it was the 
appellant's responsibility to ensure that the VA received the 
records.  The appellant was told that he should inform the VA 
of any additional records or evidence necessary for his 
claim.  The Board has fulfilled its duty to assist.  In this 
instance, the VA obtained the appellant's available medical 
treatment records and those other records that the VA was 
made aware thereof.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  The record indicates that the appellant 
has undergone a number of examinations and the results from 
those exams have been included in the claims folder for 
review.  The examinations involved a review of the claims 
file, a thorough examination of the appellant, and an opinion 
that was supported by sufficient rationale.  Therefore, the 
Board finds that the examinations are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the appellant's claim.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
his obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of his claim.  It seems clear that the VA has 
given the appellant every opportunity to express his opinions 
with respect to the issues now before the Board and the VA 
has obtained all known documents that would substantiate the 
appellant's assertions.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with 
Dingess-type notice via a letter that was sent to him by the 
RO in March 2006.  Because this notice has been provided, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection and increased rating 
claims.  He has been advised of the evidence considered in 
connection with his appeal and what information VA and the 
appellant would provide.  He has been told what the VA would 
do to assist him with his claim and the VA has obtained all 
documents it has notice thereof that would assist in the 
adjudication of the appellant's claim.  Thus, the Board finds 
that there has been no prejudice to the appellant that would 
warrant further notification or development.  As such, the 
appellant's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, at 393 (1993).

I.  Tinnitus

As noted above, the VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
Nevertheless, the Court has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  In the instant case 
the facts are not in dispute.  Resolution of the appellant's 
appeal is dependent on interpretation of the regulations 
pertaining to the assignment of disability ratings for 
tinnitus.  As will be shown below, the Board finds that the 
appellant is already receiving the maximum disability rating 
available for tinnitus under the applicable rating criteria.  
Furthermore, regardless of whether the appellant's tinnitus 
is perceived as unilateral or bilateral, the outcome of this 
appeal does not change.  Therefore, because no reasonable 
possibility exists that would aid in substantiating this 
claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2006); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

The appellant's tinnitus is evaluated pursuant to Diagnostic 
Code 6260, which was revised effective June 23, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2008).  The 
Board notes that prior to June 13, 2003, a separate 
evaluation for tinnitus could have been combined with an 
evaluation under diagnostic codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supported the 
evaluation under one of those diagnostic codes.  See 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2002).

In most situations where a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process is concluded, VA must apply the regulatory version 
that is more favorable to the appellant.  In this case, 
however, the changes to Diagnostic Code 6260 were 
interpretive only - they merely codified VA's practice of 
assigning only a single 10 percent evaluation for tinnitus 
even where the sound has been perceived in both ears.  In 
other words, VA's comments were explained or clarified the 
Department's intent in providing a single 10 percent 
disability evaluation under Diagnostic Code 6260.  In fact, 
when the change was proposed, it was specifically stated that 
no substantive change was involved.  See 67 Fed. Reg. 59,033 
(September 19, 2002).

It has been VA's policy for several years that where tinnitus 
is to be rated as a disability in its own right, only one 10 
percent rating is assignable for the tinnitus, whether the 
sound is perceived in one ear, both ears, or in the head.  
See 67 Fed. Reg. 59,033 (September 19, 2002); 68 Fed. Reg. 
25,822, 25,823 (May 14, 2003).  It is noted that the VA's 
Office of General Counsel issued VAOPGCPREC 2-2003 that 
opined that only a single 10 percent disability for tinnitus, 
regardless of whether tinnitus is perceived as unilateral, 
bilateral, or in the head is authorized and that separate 
ratings may not been assigned pursuant to Diagnostic Code 
6260.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that could 
be ultimately overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.  The appellant's claim was one of those 
claims that was stayed.

The Federal Circuit has since reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 
2006).  Citing United States Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum schedular rating available 
under Diagnostic Code 6260, regardless of whether the 
tinnitus is perceived as unilateral or bilateral.

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to and after 
June 2003 precludes an evaluation in excess of a single 10 
percent for tinnitus.  Therefore, the appellant's claim for 
separate 10 percent ratings for each ear for his service-
connected tinnitus must be denied under both the new and old 
versions of the regulation.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the appellant's claim is denied.

The Board has also considered whether the appellant is 
entitled to an extraschedular evaluation.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether an appellant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a appellant's disability picture and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the appellant's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected tinnitus disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
appellant's tinnitus with the established criteria found in 
the rating schedule for tinnitus shows that the rating 
criteria reasonably describes the appellant's disability 
level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the appellant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
appellant has required frequent hospitalizations for his 
tinnitus.  Indeed, it does not appear from the record that he 
has been hospitalized at all for that disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment solely due to the disability.  
There is nothing in the record which suggests that the 
service-connected tinnitus has markedly impacted his ability 
to perform a job.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) (2008) is not warranted.

II.  Increased Evaluation

As indicated above, during the course of this appeal the case 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) was 
promulgated by the Court.  According to this case, for an 
increased-compensation claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In this case, the appellant was provided pertinent 
information in the VCAA notice cited above and in subsequent 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs).  Moreover, a Vazquez specific letter was 
given to the appellant in September 2008.  He was informed of 
the necessity of providing on his own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Moreover, he 
was told about the applicable diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result); the claimant was 
informed that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic code(s); and examples of pertinent medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) relevant to establishing entitlement to increased 
compensation.

In the case currently before the Board, the Vazquez letter 
did make specific reference to the various diagnostic codes 
that can be used to evaluate an ankle disability.  In Sanders 
v. Nicholson, No. 2006-7001 (Fed. Cir. May 16, 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no error.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.

The claimant and his representative have demonstrated that 
there was actual knowledge of what was needed to establish 
the claim.  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 
19 Vet. App. 341, 344 (2005).  The mere act of submitting 
evidence does not demonstrate actual knowledge.  See Vazquez-
Flores.  In this instance, the appellant demonstrated his 
awareness through the various submissions he has made to the 
VA over the long course of this appeal.  Also, he 
demonstrated actual knowledge when he was discussing with the 
RO and the examining physicians the manifestations and 
symptoms produced by his condition.  The appellant further 
insinuated through his written statements that he was aware 
of what was required in order for an evaluation in excess of 
10 percent for a right ankle sprain and a compensable 
evaluation for hearing loss to be assigned.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held, "insofar as the notice 
described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments.  
See Vazquez- Flores v. Shinseki, No. 08-7150 (Fed.Cir. Sept. 
4, 2009).  So, those provisions cited above are no longer 
required.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The claimant discussed the 
pertinent criteria and submitted supporting evidence and he 
has indicated that there was no further evidence to submit.  
The criteria were discussed in the SOC and the SSOCs and the 
claimant was told why a higher rating was not warranted under 
the criteria.

The appellant has requested that his right ankle disability 
be assigned a disability rating in excess of 10 percent.  
Disability evaluations are determined by evaluating the 
extent to which the appellant's service-connected 
disabilities affect the ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing the symptomatology with the criteria set forth in 
the Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2008).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2008) requires that each disability be 
viewed in relation to its history and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2008) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.7 (2008) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2008).  With respect to the main issue before 
the Board, the appeal does not stem for a disagreement with 
an evaluation assigned in connection with the original grant 
of service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are not for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Court has also held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Id.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2008).

A.  Bilateral Hearing Loss

The appellant's bilateral hearing loss has been determined to 
be noncompensably disabling.  He has appealed the assignment 
of a zero percent disability rating claiming that his 
condition should be assigned at least a 10 percent rating.  
He maintains that he has difficulty hearing others in crowded 
rooms, that he must listen to the television at loud volume, 
and that he has difficulty in hearing callers on the 
telephone.  

In conjunction with his claim for benefits, the appellant 
underwent a VA audiology examination in October 2002.  The 
results of that examination, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
30
35
LEFT
35
30
35
40
45

Speech audiometry revealed speech recognition ability of 92 
percent in both ears.  The average pure tone thresholds, in 
decibels, for the right ear was 32.5 and for the left ear was 
37.5.

Another audiological examination was performed in February 
2005.  The results of that examination, in pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
30
35
LEFT
25
30
40
35
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
average pure tone thresholds, in decibels, for the right ear 
was 30.0 and for the left ear was 38.75

To evaluate the degree of disability from defective hearing, 
the VA Schedule for Rating Disabilities (Rating Schedule) 
establishes eleven auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 6100; 
Table VI (2008); 38 C.F.R. § 4.85(b) and (e) (2008).  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e) (2008).  Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).

Applying the above test results to Table VI of the Rating 
Schedule, the appellant's hearing loss results are as 
follows:

Date
Right Ear
Roman Numeral 
Designation
Left Ear
Roman Numeral 
Designation
October 
2002
I
I
February 
2005
I
I

When the formula in Table VII for determining the disability 
evaluation is applied to either set of numeric designations, 
the result is 0 percent.  38 C.F.R. § 4.85, Table VII (2008).

The regulations also provide for evaluating appellants with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under 38 C.F.R. § 4.85 (2008) because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these appellants experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  The first provision, 
that of 38 C.F.R. § 4.86(a) (2008), indicates that if pure 
tone thresholds in any four of the five frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.  Because the appellant does not have four 
frequencies measured at 55 decibels or greater, this 
provision does not apply.

The second provision, that of 38 C.F.R. § 4.86(b) (2008), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  This provision does not apply because the appellant has 
not been measured to have hearing loss of 70 decibels or more 
at 2000 Hertz. he amended regulations changed the title of 
Table VIa from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999).

The Board is certainly cognizant of the appellant's argument 
to the effect that his hearing loss should be assigned a 
compensable evaluation.  However, the Board is bound in its 
decisions by applicable provisions of law and regulations.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.5 (2008).  
In addition, the Court has explained that the assignment of 
disability ratings for hearing impairment is derived from a 
mechanical application of the Rating Schedule to numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In this case, the mandated mechanical application of the 
Rating Schedule to the numeric designations assigned based on 
the reported audiometric evaluation does not warrant a 
compensable evaluation.  Moreover, the regulations 
specifically describe how hearing impairment will be 
determined.  Hearing impairment will be based on the Maryland 
CNC test and not on a speech reception threshold test.  
Accordingly, the Board concludes that the assignment of a 
compensable evaluation was not and is not supported by the 
record, and appellant's claim is denied.  

The Board has also considered whether the appellant is 
entitled to an extraschedular evaluation.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether an appellant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a appellant's disability picture and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the appellant's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected hearing loss disability is inadequate.  A 
comparison between the level of severity and symptomatology 
of the appellant's hearing loss with the established criteria 
found in the rating schedule for hearing loss shows that the 
rating criteria reasonably describes the appellant's 
disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the appellant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
appellant has required frequent hospitalizations for his 
hearing loss.  Indeed, it does not appear from the record 
that he has been hospitalized at all for that disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment solely due to the disability.  
There is nothing in the record which suggests that the 
service-connected hearing loss has markedly impacted his 
ability to perform a job.  Moreover, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) (2008) is not warranted.

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson and Hart et al.  The Board finds that the 
medical evidence demonstrates consistently and throughout 
that the appellant meets the criteria for a zero percent 
rating, but no higher, from the date of his claim.  
Therefore, the assignment of staged evaluations in this case 
is not necessary.

B.  Right Ankle Disability

The appellant's right ankle disability has been rated 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 5271 (2008).  
Other diagnostic codes that may be applicable are 38 C.F.R. 
Part 4, Diagnostic Codes 5003 and 5284 (2008).

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. Part 4 (2008).  When there is no limitation of 
motion of the specific joint or joints that involve 
degenerative arthritis, Diagnostic Code 5003 provides a 20 
percent rating for degenerative arthritis with x-ray evidence 
of involvement of two or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, 
and a 10 percent rating for degenerative arthritis with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) provides that the 20 
percent and 10 percent ratings based on x-ray findings will 
not be combined with ratings based on limitation of motion.  
Note (2) provides that the 20 percent and 10 percent ratings 
based on x-ray findings, above, will not be utilized in 
rating conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  Id. 

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When there is limitation of 
motion of the specific joint or joints that is compensable 
(10 percent or higher) under the appropriate diagnostic 
codes, the compensable limitation of motion should be rated 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a (2008).

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II (2008).

Diagnostic Code 5271 provides ratings based on limitation of 
extension of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation 
of motion of the ankle is rated as 20 percent disabling.  38 
C.F.R. § 4.71a (2008).

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries.  38 C.F.R. Part 4 (2008).  Moderate residuals 
of foot injuries are rated 10 percent disabling; moderately 
severe residuals of foot injuries are rated 20 percent 
disabling; and severe residuals of foot injuries are rated 30 
percent disabling.  A Note to Diagnostic Code 5284 provides 
that foot injuries with actual loss of use of the foot are to 
be rated 40 percent disabling.  38 C.F.R. § 4.71a (2008).

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2008).  
Under 38 C.F.R. § 4.40 (2008), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
The Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2008), should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

In statements presented throughout the duration of the appeal 
and since the claim for an increased rating was filed, the 
appellant contends that he is entitled to a higher rating for 
chronic right foot pain, status-post right ankle fracture, 
with x-ray evidence of degenerative joint disease.

The appellant has undergone two VA medical examinations in 
conjunction with this claim.  The first was accomplished in 
February 2005.  That examination noted no edema throughout 
the ankle.  The range of motion of the ankle was five degrees 
of dorsiflexion and 35 degrees of plantar flexion.  Mild pain 
was reported over the Achilles tendon.  Neurological symptoms 
were not reported and the appellant could easily move his 
toes.  There was no evidence of foot drop and there was no 
pain over his medial plantar fascia.  The examiner classified 
the appellant as being "mildly" disabled.  The doctor did 
not, however, describe any functional limitations produced by 
the condition.

The second examination was performed in December 2008.  The 
examiner reviewed the appellant's claims folder prior to the 
exam.  It was noted that the appellant purportedly used an 
ankle brace for support.  Range of motion of the ankle was 
found to be 0-10 degrees of dorsiflexion and 0-30 degrees of 
plantar flexion.  There was no crepitus or anterior 
impingement discovered.  Tenderness was reported and repeated 
movement of the ankle produced pain.  Nevertheless, the range 
of motion of the ankle was not reduced by the pain.  
Incoordination of the ankle was reported but fatigue, 
weakness, or lack of endurance was not encountered.  Diffuse 
edema throughout the ankle area was not reported and the skin 
color of the ankle was unchanged.  Ankle deformity or 
ankylosis was not found.

The appellant's VA medical treatment records have also been 
obtained and included in the claims folder for review.  These 
records are extensive and show treatment for a cornucopia of 
conditions, disabilities, and disorders.  They indicate that 
the appellant has, on occasion, complained about his right 
foot disorder.  However, they do not show repeated and 
constant treatment for the right ankle disorder.  

After a careful review of the record and resolving all 
benefit of the doubt in favor of the appellant, the Board 
finds that the appellant's chronic right foot pain, status-
post right ankle sprain, warrants no more than a 10 percent 
disability rating.  Range of motion studies conducted over 
the course of this appeal have indicated that the appellant 
has moderate restrictions of the ankle.  Ankylosis has not 
been shown. Moreover, none of the evidence indicates that the 
appellant suffers from any functional limitations as a result 
of the ankle disorder.  While the appellant does use an 
orthotic brace for support, instability of the ankle has not 
been discovered when it has been examined.  Additionally, the 
evidence does not suggest the ankle has been weakened by the 
original sprain or that it is unstable.  Also, the medical 
evidence of record does not indicate that arthritis is 
present or that there is marked functional limitation.  

Consideration has also been given to other potentially 
applicable diagnostic codes.  Under Diagnostic Code 5272 or 
5270, both of which require ankylosis.  38 C.F.R. Part 4 
(2008).  Ankylosis as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  Since the appellant has motion 
of the ankle, he does not have ankylosis.  Without ankylosis, 
the criteria for a rating under Diagnostic Codes 5270 and 
5272 have not been met, and they are not for application.  38 
C.F.R. Part 4 (2008).

Under Diagnostic Code 5273, a 10 or 20 percent evaluation 
requires malunion of the os calcis or astragalus with 
moderate or marked deformity respectively.  Id.  Malunion has 
not been diagnosed; neither has moderate or marked deformity.  
Hence, this diagnostic code is not for consideration.  
Diagnostic Code 5274 requires astragalectomy.  Id.  The 
appellant has not undergone an astragalectomy so this code is 
also not applicable.  Because there is no evidence that the 
appellant has tendonitis, Diagnostic Code 5312, Muscle Group 
XII, is not for application either.  Id.

In determining whether an increased evaluation is warranted, 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In view of the 
foregoing, the Board finds that the manifestations shown by 
the evidence to result from the appellant's service-connected 
right ankle disability does not support an evaluation in 
excess of 10 percent pursuant to the applicable diagnostic 
codes.  As such, the claim is denied.

The Board further concludes that the medical evidence in this 
case was adequately detailed for rating purposes including 
consideration of the criteria in sections 4.40 and 4.45, 
which provide "guidance for determining ratings under . . . 
diagnostic codes assessing musculoskeletal function."  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); 38 C.F.R. §§ 
4.40, 4.45 (2008).  For example, in the latest VA examination 
report, the examiner provided measurements of range of 
motion, and noted the appellant's complaints involving the 
right ankle.  Hence, another remand for further development 
of the medical evidence is not warranted.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided); 
cf. Brady v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
appellant's claim).

The Board has also considered whether the appellant is 
entitled to an extraschedular evaluation.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether an appellant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a appellant's disability picture and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the appellant's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service- 
connected right ankle disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
appellant's right ankle with the established criteria found 
in the rating schedule for arthritis and/or ankle disability 
shows that the rating criteria reasonably describes the 
appellant's disability level and symptomatology; as discussed 
above, the rating criteria considers loss of motion as well 
as pain on motion.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the appellant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
appellant has required frequent hospitalizations for his 
right ankle disability.  Indeed, it does not appear from the 
record that he has been hospitalized at all for that 
disability.  Additionally, there is not shown to be evidence 
of marked interference with employment solely due to the 
disability.  There is nothing in the record which suggests 
that the right ankle disability itself markedly impacted his 
ability to perform a job.  Moreover, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) (2008) is not warranted.

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson and Hart et al.  The Board finds that the 
medical evidence demonstrates consistently and throughout 
that the appellant meets the criteria for a 10 percent 
rating, but no higher, from the date of his claim.  
Therefore, the assignment of staged evaluations in this case 
is not necessary.

III.  Service Connection

As noted above, the appellant has submitted a claim for 
service connection benefits.  Under 38 U.S.C.A. §38 U.S.C.A. 
§§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2008), 
service connection may be awarded for a "chronic" condition 
when:  (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the appellant presently 
has the same condition; or (2) a disease manifests itself 
during service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the appellant's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2008). The Court has 
held that when aggravation of an appellant's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Moreover, ". . . where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (The Court held that a witness must be competent 
in order for his statements or testimony to be probative as 
to the facts under consideration).  The Court has also held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992); Degmetich v. 
Brown, 104 F.3d 1328 (1997); and Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).

As a result of his claim for benefits, the appellant has 
undergone a number of VA examinations in order to determine 
whether the appellant now suffers from the purported 
disabilities and if so, the etiology of those conditions.  

The appellant has claimed that he now suffers from a number 
of disabilities, disorders, and conditions, and that these 
ailments and conditions either began while he was in service 
or were caused by service or have been caused by or are 
secondary to a service-connected disorder.  The disabilities 
include left and right carpal tunnel syndrome, a lower back 
disability, the residuals rhinoplasty and septoplasty, 
arthritis of the right ankle, generalized arthritis, 
disabilities of the right and left shoulder, the residuals of 
an injury of the left foot, lump masses throughout the body, 
a right elbow disorder, the residuals of a bilateral eye 
injury, facial paralysis, a right knee disability, the 
residuals of tailbone injury, and a bilateral hip condition.  

A.  Arthritis of the Right Ankle

The appellant has asserted that he now suffers from arthritis 
of the right ankle.  In conjunction with his claim for an 
increased evaluation for the residuals of a right ankle 
sprain, the appellant underwent a number of VA examinations.  
The results of those examinations have been noted above.  

As a part of the examinations that have been performed on the 
appellant, x-ray films of the ankle have been accomplished.  
The most recent films were done in December 2008.  The prior 
films, along with the films of December 2008, have not shown 
evidence of arthritis in the ankle.  It is further noted that 
the radiologist who reviewed the December 2008 films reported 
that the appellant's ankle was "normal".  

The appellant's VA medical records have been included in the 
claims folder for review.  These records do show x-ray 
evidence of arthritis of the right ankle.  Hence, the Board 
is left with the statements and assertions made by the 
appellant concerning this purported disability.  In other 
words, the appellant has not provided any additional medical 
evidence that would support his claim.  He has not proffered 
an opinion from a physician that could confirm a diagnosis of 
arthritis of the right ankle (with x-ray proof) and then 
etiologically link the condition with his military service or 
to a service-connected disorder.  

Moreover, the appellant is not himself shown to have the 
requisite medical expertise to provide his own objective 
clinical opinion that he now suffers from arthritis of the 
right ankle and it is attributable to his service or a 
service-connected disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 495 (1992).  Therefore, his opinion, while 
offered in good faith, cannot be considered competent medical 
evidence and, as such, it is insufficient for purposes of 
establishing nexus, or causation.  38 C.F.R. § 3.159(a)(1) 
(2008); also, see Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In this instance, the appellant is competent to say that that 
he now has stiffness in the ankle or that it "cracks" when 
he moves the ankle.  However, he is not competent to say that 
he has an actual disability that is related to his service or 
to a condition he suffered therefrom while he was in service 
or that it was related to a service-connected disability.  In 
other words, there is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Yet the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that he now suffers from arthritis of 
the right ankle.  The Board also believes that the appellant 
is sincere in expressing his opinion with respect to the 
etiology of the purported, but medically undocumented, 
disorder.  However, the matter at hand involves complex 
medical assessments that require medical expertise.  See 
Jandreau.  The appellant is not competent to provide more 
than simple medical observations.  He is not competent to 
provide complex medical opinions regarding the actual 
existence of right ankle arthritis and even if present, the 
etiology of the claimed disorder.  See Barr.  Thus, the lay 
assertions are not competent or sufficient.

Despite the appellant's contentions, medical evidence showing 
that the appellant now suffers from arthritis of the right 
ankle that was caused by or related to his service or to a 
service-connected disorder has not been presented.  
Therefore, it is the conclusion of the Board that the 
preponderance of the evidence is against the appellant's 
claim.  As the evidence is not in equipoise, the appellant is 
not afforded the benefit-of-the-doubt, and the Board 
concludes that service connection may not be granted.

B.  Residuals of an Injury of the Left Foot

Also on appeal is the issue of entitlement to service 
connection for the residuals of an injury of the left foot.  
A review of the appellant's service medical treatment records 
fails to reveal any treatment for or complaints involving an 
injury of the left foot.  The post-service medical records 
have recorded complaints involving pain the left foot and the 
presence of calcaneal spurring (bone spur).  However, none of 
the appellant's medical care providers have opined or even 
suggested that the calcaneal spurring began in or was caused 
by the appellant's service.  Moreover, none of the medical 
providers have insinuated that the calcaneal spurring and 
pain has been caused by or is related to a service-connected 
disability.  

Hence, the Board is left with the statements and assertions 
made by the appellant concerning this purported disability.  
In other words, the appellant has not provided any additional 
medical evidence that would support his claim.  He has not 
proffered an opinion from a physician that could confirm a 
diagnosis of a ratable left foot disability and then 
etiologically link the purported condition with his military 
service or to a service-connected disorder.  

Moreover, the appellant is not himself shown to have the 
requisite medical expertise to provide his own objective 
clinical opinion that he now suffers from a disability of the 
left foot and that it is attributable to his service or a 
service-connected disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 495 (1992).  Therefore, his opinion, while 
offered in good faith, cannot be considered competent medical 
evidence and, as such, it is insufficient for purposes of 
establishing the existence of a disability, a nexus, or 
causation.  38 C.F.R. § 3.159(a)(1) (2008); also, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this instance, the appellant is competent to say that that 
he now has pain in the left foot or that it hurts to walk on 
the foot.  However, he is not competent to say that he has an 
actual disability that is related to his service or to a 
condition he suffered therefrom while he was in service or 
that it was related to a service-connected disability.  In 
other words, there is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Yet the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that he now suffers from a disability 
of the left foot.  The Board also believes that the appellant 
is sincere in expressing his opinion with respect to the 
etiology of the purported, but medically undocumented, 
disorder.  However, the matter at hand involves complex 
medical assessments that require medical expertise.  See 
Jandreau.  The appellant is not competent to provide more 
than simple medical observations.  He is not competent to 
provide complex medical opinions regarding the actual 
existence of a ratable left foot disability and even if 
present, the etiology of the claimed disorder.  See Barr.  
Thus, the lay assertions are not competent or sufficient.

Despite the appellant's contentions, medical evidence showing 
that the appellant now suffers from a left foot disability 
that was caused by or related to his service or to a service-
connected disorder has not been presented.  Therefore, it is 
the conclusion of the Board that the preponderance of the 
evidence is against the appellant's claim.  As the evidence 
is not in equipoise, the appellant is not afforded the 
benefit-of-the-doubt, and the Board concludes that service 
connection may not be granted.

C.  Lump Masses Throughout the Body

The appellant has further claimed that he now suffers from 
masses of an unknown type and that they are present 
throughout his entire body.  He maintains that these masses 
began in service even though the service medical treatment 
records do not show diagnoses of multiple masses.  The 
records indicate that the appellant had lipomas (benign 
tumors composed of fatty tissue) removed in February 2003.  
The locations of these lipomas were his lower back, left 
flank, the right arm, and the left arm.  As a result of their 
removal, the appellant now has scars on his lower back, left 
flank, right arm, and left arm, and he has asked for VA 
compensation benefits for these residual scars.

Despite the assertions made by the appellant, the post-
service medical records have not attributed the lipomas to 
his military service or any incident therein.  Moreover, none 
of the medical providers who have treated the appellant since 
he was released from active duty have opined that the growths 
were caused by or the result of his military service.  
Additionally, they have not suggested that the growths began 
in service.  

Hence, the Board is left with the statements and assertions 
made by the appellant concerning this purported disability 
and their aftermath (the scars).  The appellant has not 
provided any additional medical evidence that would support 
his claim.  He has not proffered an opinion from a physician 
that could confirm that his lipomas began in or were caused 
by service and that they continued to grow until they were 
excised in 2003.  

Moreover, the appellant is not himself shown to have the 
requisite medical expertise to provide his own objective 
clinical opinion that the masses were attributable to his 
service or a service-connected disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 495 (1992).  Therefore, his 
opinion, while offered in good faith, cannot be considered 
competent medical evidence and, as such, it is insufficient 
for purposes of establishing nexus, or causation.  38 C.F.R. 
§ 3.159(a)(1) (2008); also, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In this instance, the appellant is competent to say that that 
he remembers having the masses at some time over the past 30 
years and that they were excised in 2003.  However, he is not 
competent to say that he has an actual disability (the 
masses) that are related to his service or to a condition he 
suffered therefrom while he was in service or that it was 
related to a service-connected disability.  In other words, 
there is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Yet the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that his lipomas were the result of his 
military service and/or that they began in or were caused by 
his service.  However, the matter at hand involves complex 
medical assessments that require medical expertise.  See 
Jandreau.  The appellant is not competent to provide more 
than simple medical observations.  He is not competent to 
provide complex medical opinions regarding the actual 
existence of the lipomas or masses and the etiology of the 
claimed disorder.  See Barr.  Thus, the lay assertions are 
not competent or sufficient.

Despite the appellant's contentions, medical evidence showing 
that the appellant's lump masses or lipomas (and the residual 
scars resulting from their removal) were caused by or related 
to his service or to a service-connected disorder has not 
been presented.  Therefore, it is the conclusion of the Board 
that the preponderance of the evidence is against the 
appellant's claim.  As the evidence is not in equipoise, the 
appellant is not afforded the benefit-of-the-doubt, and the 
Board concludes that service connection may not be granted.

D.  Residuals of a Bilateral Eye Injury

Also claimed by the appellant is that he now suffers from the 
residuals of a bilateral eye injury that occurred while he 
was in service.  A review of the service medical treatment 
records fails to show treatment for any type of injury to 
either eye.  Moreover, those same records are negative for 
any complaints or findings suggestive of either an injury to 
one or both eyes, or a ratable disability of one or both 
eyes.  

Nevertheless, the appellant claims that he now suffers from 
an eye disorder and that it is related to or was caused by 
his military service.  He has suggested that the injury he 
suffered in service was a result of exposure to chemicals.  A 
review of the obtained post-service medical records indicates 
that the appellant has been diagnosed as having a "ring 
scotoma" or an area of depressed vision of both eyes.  An 
examination in March 2003 produced that diagnosis.  A further 
review of that examination report indicates that the 
appellant has been prescribed glasses for distance.  He was 
told, after the examination, that the scotomas were not due 
to any chemical exposure.  He was further informed that the 
claimed pain in the eyes was more likely due to the eyes 
being dry and that this dryness could be alleviated through 
the temporary use of eye drops.  The examination report also 
indicates that the appellant did not want to hear that the 
claimed pain and scotomas were not chemically induced or that 
they were related to his service.  

As reported, the appellant's post-service medical records 
have been obtained and included in the claims folder for 
review.  These records do show that the appellant has been 
prescribed glasses.  They do not, however, contain an opinion 
from a medical professional that links the appellant's ring 
scotomas with his military service or any incident therein.  
It is further noted that the appellant has not suggested that 
a medical professional has opined that his current eye 
condition is related to or was caused by his military service 
or some purported incident therein.  Thus, the Board is left 
with the statements and assertions made by the appellant 
concerning his bilateral eye disorder.  In other words, the 
appellant has not provided any additional medical evidence 
that would support his claim.  He has not proffered an 
opinion from a physician that could confirm a diagnosis of a 
ratable eye disorder or that etiologically links his current 
condition with his military service or any incident that may 
have occurred while the appellant was on active duty.  

Moreover, the appellant is not himself shown to have the 
requisite medical expertise to provide his own objective 
clinical opinion that he now suffers from a ratable bilateral 
eye disability and that it is attributable to his service or 
an inservice injury or incident.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 495 (1992).  Therefore, his opinion, 
while offered in good faith, cannot be considered competent 
medical evidence and, as such, it is insufficient for 
purposes of establishing nexus, or causation.  38 C.F.R. § 
3.159(a)(1) (2008); also, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In this instance, the appellant is competent to say that that 
he suffers from pain in his eyes or that they are dry or that 
he cannot see as well out of both eyes as he used to be able 
thereto.  However, he is not competent to say that he has an 
actual disability that is related to his service.  In other 
words, there is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Yet the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that he now suffers from a ratable eye 
disability of both eyes.  The Board also believes that the 
appellant is sincere in expressing his opinion with respect 
to the etiology of the claimed disorder.  However, the matter 
at hand involves complex medical assessments that require 
medical expertise.  See Jandreau.  The appellant is not 
competent to provide more than simple medical observations.  
He is not competent to provide complex medical opinions 
regarding the etiology of the claimed disorder.  See Barr.  
Thus, the lay assertions are not competent or sufficient.

Despite the appellant's contentions, medical evidence showing 
that the appellant now suffers from a bilateral eye 
disability that was caused by or related to his service or to 
an incident in service has not been presented.  Therefore, it 
is the conclusion of the Board that the preponderance of the 
evidence is against the appellant's claim.  As the evidence 
is not in equipoise, the appellant is not afforded the 
benefit-of-the-doubt, and the Board concludes that service 
connection may not granted.

E.  Multiple Joint Arthritis

Another disability for which the appellant is seeking service 
connection is multiple joint arthritis, or, as the appellant 
has asserted, "arthritis all over".  

A review of the appellant's service medical treatment records 
shows that during his time in the US Army, he was not 
diagnosed as having multiple joint arthritis.  These same 
records do not suggest or insinuate that the appellant 
complained of pain or stiffness that could have been 
attributed to arthritis.  

It is true that the post-service medical records show 
repeated diagnoses of multiple joint arthritis.  The same 
medical records demonstrate that the appellant has been 
treated for generalized osteoarthritis.  However, when 
examined by a VA examiner, it was concluded that the 
arthritis was the degenerative arthritis type and that it was 
more likely than not due to the natural aging process.  

Despite the clinical assessment made by the VA medical 
provider, the appellant has continued to aver that his 
generalized arthritis is somehow related to his military 
service or to service-connected disabilities and disorders.  
He has not proffered any medical opinions or treatises that 
would corroborate his assertions.  He has merely made those 
declarations.  

In this instance, the appellant has not shown himself to have 
the requisite medical expertise to provide his own objective 
clinical opinion that he now suffers from generalized 
arthritis and that it is attributable to his service or an 
inservice injury or incident or to a service-connected 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 495 
(1992).  Therefore, his opinion, while offered in good faith, 
cannot be considered competent medical evidence and, as such, 
it is insufficient for purposes of establishing nexus, or 
causation.  38 C.F.R. § 3.159(a)(1) (2008); also, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this instance, the appellant is competent to say that that 
he suffers from pain and stiffness in his joints.  However, 
he is not competent to say that he has an actual disability 
that is related to his service or to a service-connected 
disability.  In other words, there is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Yet the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that he now suffers from arthritis of 
the multiple joints.  He has, in fact, been diagnosed as 
such.  The Board also believes that the appellant is sincere 
in expressing his opinion with respect to the etiology of the 
claimed disorder.  However, the matter at hand involves 
complex medical assessments that require medical expertise.  
See Jandreau.  The appellant is not competent to provide more 
than simple medical observations.  He is not competent to 
provide complex medical opinions regarding the etiology of 
the claimed disorder.  See Barr.  Thus, the lay assertions 
are not competent or sufficient.

Despite the appellant's contentions, medical evidence showing 
that the appellant now suffers from arthritis of multiple 
joints that was caused by or related to his service or to an 
incident in service or to a service-connected disorder has 
not been presented.  Therefore, it is the conclusion of the 
Board that the preponderance of the evidence is against the 
appellant's claim.  As the evidence is not in equipoise, the 
appellant is not afforded the benefit-of-the-doubt, and the 
Board concludes that service connection may not granted.

F.  Right Elbow Disability

The appellant has asked that service connection be granted 
for a right elbow disability.  The record reflects that the 
VA has obtained the appellant's known medical treatment 
records.  Also contained in the claims folder are the 
appellant's service medical treatment records.  The appellant 
has not informed the VA of any additional medical records 
that would confirm the presence of a current disability 
affecting the right elbow.  

A review of the service medical treatment records fails to 
reveal treatment for or findings suggesting that the 
appellant suffered from either an acute or chronic disability 
affecting the right elbow.  The end-of-service physical does 
not show any type of complaints involving the right elbow.  
The Board has also reviewed the appellant's post-service 
medical treatment records.  These records also do not 
disclose treatment for or a diagnosis of a right elbow 
disability.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1131 (West 
2002).  Again, in the absence of proof of present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 
1328 (1997) (interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes) and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The Board finds that the claim must be denied given the 
absence of an actual diagnosis of a right elbow disability.  
Moreover, while the appellant believes that he may now suffer 
from these disabilities, he, as a layperson, is not competent 
to render a medical diagnosis.  In this instance, the 
appellant has not shown himself to have the requisite medical 
expertise to provide his own objective clinical opinion that 
he now suffers from an actual, ratable disability of the 
right elbow.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
495 (1992).  Therefore, his opinion, while offered in good 
faith, cannot be considered competent medical evidence and, 
as such, it is insufficient for purposes of establishing 
nexus, or causation.  38 C.F.R. § 3.159(a)(1) (2008); also, 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this instance, the appellant is competent to say that that 
he suffers from pain and stiffness in his right elbow.  
However, he is not competent to say that he has an actual 
disability that is related to his service or to a service-
connected disability.  In other words, there is no indication 
that he possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Yet the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that he now suffers from a disability 
of the right elbow.  Yet, despite his assertions, an actual 
disability, disorder, or condition of the right elbow has not 
been diagnosed by medical care providers.  The Board also 
believes that the appellant is sincere in expressing his 
opinion with respect to the etiology of the purported 
disorder.  However, the matter at hand involves complex 
medical assessments that require medical expertise.  See 
Jandreau.  The appellant is not competent to provide more 
than simple medical observations.  He is not competent to 
provide complex medical opinions regarding the existence and 
etiology of the purported, but undocumented, disorder.  See 
Barr.  Thus, the lay assertions are not competent or 
sufficient.

Despite the appellant's contentions, medical evidence showing 
that the appellant now suffers from a disability of the right 
elbow has not been presented.  In this case, a verifiable 
diagnosis involving the right elbow has not been given or 
obtained.  Without such a diagnosis, entitlement to service 
connection may not be established.  The Board finds therefore 
that there is not sufficient evidence to place the evidence 
in equipoise as to whether the appellant suffers from a 
condition of the right elbow possibly related to his military 
service. Therefore, it is the conclusion of the Board that 
the preponderance of the evidence is against the appellant's 
claim.  As the evidence is not in equipoise, the appellant is 
not afforded the benefit-of-the-doubt, and the Board 
concludes that service connection may not granted.

G.  Right Knee Disability

The Board recognizes that the appellant now suffers from a 
right knee disability.  The post-service medical records have 
confirmed the presence of such a disorder.  Moreover, a 
review of the service medical treatment records suggests that 
the appellant did have some type of right knee condition 
while he was on active duty.  

In conjunction with his claim for benefits, the appellant 
underwent a VA orthopedic examination in February 2005.  The 
examiner reviewed the claims folder and then examined the 
appellant.  Upon the completion of the exam, the doctor found 
diagnosed the appellant with "mild varus knee with some mild 
decreased joint space in the right medial compartment and 
patellofemoral syndrome."  The doctor then went on to write 
that the current condition was not likely related to the 
service injury.  

Despite the opinion provided by the VA doctor, the appellant 
has continued to assert that the right knee disorder began in 
or was caused by his military service or a service-connected 
disability.  Although he has made these statements, medical 
evidence that would corroborate his allegations has not been 
presented.  That is, the claims folder is negative for any 
opinions by medical professionals that the current disability 
began in or was caused by his military service or a service-
connected disorder.  The appellant has not provided any 
private medical opinions or excerpts from treatises or the 
internet that would support his claim.  

Hence, the Board is left with the statements and assertions 
made by the appellant concerning this disorder.  The 
appellant is not himself shown to have the requisite medical 
expertise to provide his own objective clinical opinion that 
he now suffers from a right knee disability and that it is 
attributable to his service, a service injury, or a service-
connected disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 495 (1992).  Therefore, his opinion, while offered in 
good faith, cannot be considered competent medical evidence 
and, as such, it is insufficient for purposes of establishing 
nexus, or causation.  38 C.F.R. § 3.159(a)(1) (2008); also, 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this instance, the appellant is competent to say that that 
he now has pain the knee or that his range of motion of the 
knee is limited.  However, he is not competent to say that he 
has an actual disability that is related to his service or to 
a condition he suffered therefrom while he was in service or 
that it was related to a service-connected disability.  In 
other words, there is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Yet the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that he now suffers from a right knee 
disability and that he is sincere in expressing his opinion 
with respect to the etiology of the disorder.  However, the 
matter at hand involves complex medical assessments that 
require medical expertise.  See Jandreau.  The appellant is 
not competent to provide more than simple medical 
observations.  He is not competent to provide complex medical 
opinions regarding the actual existence of a right knee 
disability and the etiology of the claimed disorder.  See 
Barr.  Thus, the lay assertions are not competent or 
sufficient.

Despite the appellant's contentions, medical evidence showing 
that the appellant now suffers from a right knee disability 
that was caused by or related to his service or to a service-
connected disorder has not been presented.  Therefore, it is 
the conclusion of the Board that the preponderance of the 
evidence is against the appellant's claim.  As the evidence 
is not in equipoise, the appellant is not afforded the 
benefit-of-the-doubt, and the Board concludes that service 
connection may not granted.

H.  Facial Paralysis

The appellant underwent an examination of the cranial nerves 
in June 2005.  Prior to the exam, the appellant complained to 
the examiner of numbness in the tip of the nose, aching in 
his ears, and generalized facial paralysis.  The examiner 
reviewed the appellant's medical records and noted that the 
service medical treatment records were negative for facial 
paralysis.  He further pointed out that in April 2001, when a 
neurological consultation was accomplished, no facial 
weakness or sensory loss was discovered or diagnosed.  The 
appellant's cranial nerves were examined and they were found 
to be intact with normal motor functioning.  No facial droop 
was reported.  The doctor further suggested that the 
appellant's complaints involving his facial nerves were out-
of-proportion to any objective findings.  It was further 
surmised that, based on the lack of clinical findings, that 
the appellant was being hypochondriacal with respect to 
having any type of facial paralysis.  

The appellant's VA medical records have been included in the 
claims folder for review.  These records do show complaints 
involving facial paralysis.  However, they do not provide a 
diagnosis of facial paralysis.  Hence, the Board is left with 
the statements and assertions made by the appellant 
concerning this purported disability.  In other words, the 
appellant has not provided any additional medical evidence 
that would support his claim.  He has not proffered an 
opinion from a physician that could confirm a diagnosis of 
facial paralysis and then etiologically link the condition 
with his military service or to a service-connected disorder.  

Moreover, the appellant is not himself shown to have the 
requisite medical expertise to provide his own objective 
clinical opinion that he now suffers from facial paralysis 
and it is attributable to his service or a service-connected 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 495 
(1992).  Therefore, his opinion, while offered in good faith, 
cannot be considered competent medical evidence and, as such, 
it is insufficient for purposes of establishing nexus, or 
causation.  38 C.F.R. § 3.159(a)(1) (2008); also, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this instance, the appellant is competent to say that that 
he now has numbness in his face or that he cannot feel 
someone touching his face.  However, he is not competent to 
say that he has an actual disability that is related to his 
service or to a condition he suffered therefrom while he was 
in service or that it was related to a service-connected 
disability.  In other words, there is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Yet the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that he now suffers from facial 
paralysis.  The Board also believes that the appellant is 
sincere in expressing his opinion with respect to the 
etiology of the purported, but medically undocumented, 
disorder.  However, the matter at hand involves complex 
medical assessments that require medical expertise.  See 
Jandreau.  The appellant is not competent to provide more 
than simple medical observations.  He is not competent to 
provide complex medical opinions regarding the actual 
existence of facial paralysis and even if present, the 
etiology of the claimed disorder.  See Barr.  Thus, the lay 
assertions are not competent or sufficient.

Despite the appellant's contentions, medical evidence showing 
that the appellant now suffers from facial paralysis that was 
caused by or related to his service or to a service-connected 
disorder has not been presented.  Therefore, it is the 
conclusion of the Board that the preponderance of the 
evidence is against the appellant's claim.  As the evidence 
is not in equipoise, the appellant is not afforded the 
benefit-of-the-doubt, and the Board concludes that service 
connection may not granted.

I.  Residuals of an Injury to the Tailbone

Also claimed by the appellant is that he now suffers from the 
residuals of an injury to the tailbone.  He maintains that he 
suffered an injury to the tailbone while in service and that 
he now experiences pain and discomfort around his tailbone.  

A review of the appellant's service medical treatment records 
fails to indicate that the appellant suffered an injury to 
his tailbone.  Those same records are negative for complaints 
involving any kind of symptoms that may have been produced by 
such a claimed injury.  The Board further notes that the 
current medical records are also silent for any disability, 
disorder, or condition that could be classified as a residual 
of an injury to the tailbone.  The appellant has not informed 
the VA of any additional medical records that would confirm 
the presence of a current disorder of the tailbone that is 
the result of an injury to the tailbone.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1131 (West 
2002).  Again, in the absence of proof of present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 
1328 (1997) (interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes) and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

In sum, the Board finds that the claim must be denied given 
the absence of a diagnosis of a disability of the tailbone.  
Moreover, while the appellant believes that he may now suffer 
from this condition, he, as a layperson, is not competent to 
render a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In this instance, the appellant has 
not shown himself to have the requisite medical expertise to 
provide his own objective clinical opinion that he now 
suffers from the residuals of an injury to the tailbone or 
that even if such a condition was diagnosed, that it is 
attributable to his service or an inservice injury or 
incident or to a service-connected disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 495 (1992).  Therefore, his 
opinion, while offered in good faith, cannot be considered 
competent medical evidence and, as such, it is insufficient 
for purposes of establishing nexus, or causation.  38 C.F.R. 
§ 3.159(a)(1) (2008); also, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In this instance, the appellant is competent to say that that 
he suffers from tailbone pain or numbness surrounding the 
tailbone.  However, he is not competent to say that he has an 
actual disability that is related to his service or to a 
service-connected disability.  In other words, there is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Yet the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
stating that he suffering an injury to the tailbone while he 
was in service and that now he had a disability of the 
tailbone that is the result of the (undocumented) injury.  
However, the matter at hand involves complex medical 
assessments that require medical expertise.  See Jandreau.  
The appellant is not competent to provide more than simple 
medical observations.  He is not competent to provide complex 
medical opinions regarding the existence of the claimed 
disorder or, if it was clinically diagnosed, the etiology of 
the purported disorder.  See Barr.  Thus, the lay assertions 
are not competent or sufficient.

Despite the appellant's contentions, medical evidence showing 
that the appellant now suffers from a disability of the 
tailbone that is the result of an inservice injury has not 
been presented.  Therefore, it is the conclusion of the Board 
that the preponderance of the evidence is against the 
appellant's claim.  As the evidence is not in equipoise, the 
appellant is not afforded the benefit-of-the-doubt, and the 
Board concludes that service connection may not granted.

J.  Bilateral Hip Disorder

The appellant claims that he suffers from pain in both of his 
hips.  He believes that this pain is a manifestation of a 
great disability of the hips which he attributes to his 
military service or an unnamed service-connected disorder.  
In conjunction with his claim for benefits, the appellant 
underwent a VA examination of the hips in February 2005.  
Upon completion of the examination, the physician diagnosed 
the appellant as having bilateral trochanteric bursitis.  
Moreover, the doctor concluded that the diagnosed hip 
condition - bilateral trochanteric bursitis - was not related 
to or caused by the appellant's service or a service-
connected disorder.  

Despite the opinion provided by the VA doctor, the appellant 
has continued to claim that he now suffers from a disability 
of both hips that was caused by or the result of his military 
service or a service-connected disorder.  To support his 
claim, the appellant has merely provided his written 
assertions that this is the case.  He has not proffered 
medical documents or opinions that would corroborate his 
statements.  

The appellant's VA medical records have been included in the 
claims folder for review.  These records do show complaints 
involving pain in his hips.  However, they do not provide a 
medical opinion that would link the appellant's current hip 
disorder with his military service, any incident therein, or 
to a service-connected disorder.  Hence, the Board is left 
with the statements and assertions made by the appellant 
concerning this purported disability.  

The appellant is not himself shown to have the requisite 
medical expertise to provide his own objective clinical 
opinion that he now suffers from a bilateral hip disability 
and that it is attributable to his service or a service-
connected disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 495 (1992).  Therefore, his opinion, while offered in 
good faith, cannot be considered competent medical evidence 
and, as such, it is insufficient for purposes of establishing 
nexus, or causation.  38 C.F.R. § 3.159(a)(1) (2008); also, 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this instance, the appellant is competent to say that that 
he now has pain and discomfort in his hips or that his 
movements are restricted by his hips.  However, he is not 
competent to say that he has an actual disability that is 
related to his service or to a condition he suffered 
therefrom while he was in service or that it was related to a 
service-connected disability.  In other words, there is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Yet the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that he now suffers from a disability 
of the hips.  In fact, a doctor has diagnosed the appellant 
as suffering from bilateral trochanteric bursitis.  The Board 
also believes that the appellant is sincere in expressing his 
opinion with respect to the etiology of this condition.  
However, the matter at hand involves complex medical 
assessments that require medical expertise.  See Jandreau.  
The appellant is not competent to provide more than simple 
medical observations.  He is not competent to provide complex 
medical opinions regarding the actual existence of the 
bilateral hip disability, and more importantly, the etiology 
of the claimed disorder.  See Barr.  Thus, the lay assertions 
are not competent or sufficient.

Despite the appellant's contentions, medical evidence showing 
that the appellant now suffers from a bilateral hip disorder 
that was caused by or related to his service or to a service-
connected disorder has not been presented.  Therefore, it is 
the conclusion of the Board that the preponderance of the 
evidence is against the appellant's claim.  As the evidence 
is not in equipoise, the appellant is not afforded the 
benefit-of-the-doubt, and the Board concludes that service 
connection may not granted.


ORDER

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus is dismissed.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss is denied.

3.  Entitlement to an increased evaluation for the residuals 
of a sprain of the right ankle is denied.  

4.  Entitlement to service connection for arthritis of the 
right ankle is denied.

5.  Entitlement to service connection for the residuals of an 
injury of the left foot is denied.

6.  Entitlement to service connection for lump masses 
throughout the body is denied.

7.  Entitlement to service connection for a bilateral eye 
injury is denied.

8.  Entitlement to service connection for multiple joint 
arthritis is denied.

9.  Entitlement to service connection for a right elbow 
condition is denied.

10.  Entitlement to service connection for a right knee 
disability is denied.

11.  Entitlement to service connection for facial paralysis 
is denied.

12.  Entitlement to service connection for the residuals of 
tailbone injury is denied.

13.  Entitlement to service connection for a bilateral hip 
condition is denied.


REMAND

The appellant has also submitted a claim for an increased 
evaluation for the residuals of a strain of the cervical 
segment of the spine.  The condition has been rated as 20 
percent disabling prior to February 11, 2005, and 30 percent 
disabling after February 10, 2005.  A review of the claims 
folder indicates that the RO sent a Vazquez-type letter to 
the appellant in September 2008.  A further examination of 
the September 2008 letter shows that the appellant has been 
informed of one set of rating criteria that may be used to 
evaluate his neck disability.  That criteria may be found at 
38 C.F.R. Part 4, Diagnostic Code 5237 (2008) and the note 
prior to the code.  However, the neurological diagnostic code 
was not provided.  Moreover, when the appellant began his 
appeal, the rating criteria that his cervical segment of the 
spine disability was rated under was found at 38 C.F.R. Part 
4, Diagnostic Code 5290 (2001).  The RO had an obligation to 
provide this rating criterion in the Vazquez letter in 
addition to the criteria it provided.  Since the letter does 
not satisfy the requirements of Vazquez, this issue must be 
returned to the RO/AMC so that proper notification may be 
provided to the appellant.

Another issue on appeal involves service connection and a 
lower back disability.  The record reveals that service 
connection for a lower back disorder secondary to a 
compression fracture of the thoracic spine was initially 
denied by the RO in a rating decision issued May 22, 1981.  
The appellant was notified of that decision but he did not 
appeal that action.  Hence, that rating action became final.  
The appellant has since tried to reopen his claim and have 
the RO make a determination on the merits of the claim.  

The Board notes that the VCAA notification letters that have 
been sent to the appellant over the course of this appeal 
have not complied with the content requirements as 
established in Kent v. Nicholson, 20 Vet. App. 1 (2006).  
With respect to such claims, VA must both notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

In this case, the notice letters provided to the claimant did 
not include the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has not 
been provided and as such, the issue must be returned to the 
RO/AMC so that an adequate and complete notice letter may be 
provided to the appellant prior to the Board issuing a 
decision on that issue.  

The Board would note that with respect to the issues 
involving the residuals of rhinoplasty and septoplasty, right 
carpal tunnel syndrome, left carpal tunnel syndrome, and a 
right shoulder disorder, the notification letters were also 
not compliant with requirements established in Kent.  
Consequently, the Board finds that adequate notice has not 
been provided and as such, these issues too must be returned 
to the RO/AMC so that an adequate and complete notice letters 
may be provided to the appellant prior to the Board issuing a 
decision on these issues.  

A further review of the claims folder indicates that RO 
reopened all of the claims involving the lower back, the 
residuals of rhinoplasty and septoplasty, right and left 
carpal tunnel syndrome, and a right shoulder disorder.  The 
RO then went on to deny the claims on the merits after 
reviewing the medical evidence and the statements provided by 
the appellant.  The Board notes that the medical evidence 
relied upon by the RO appears to be contradictory and 
incomplete, and as such, could lead to a decision that would 
be prejudicial to the appellant.  

For example, in February 2005, the appellant underwent a VA 
ENT Examination.  The report noted that the appellant had a 
history of rhinoplasty and septoplasty while in service.  It 
was further reported that surgeries were also performed after 
the appellant was released from active duty.  An opinion was 
not provided as to whether the appellant now had ratable 
residuals.  More importantly, the examiner failed to provide 
any type of opinion as to whether the inservice surgeries 
were accomplished because a pre-existing condition was made 
more debilitating while the appellant was in service.  
Despite the lack of information provided by this examination 
write-up, the RO concluded that the medical information did 
not support the appellant's assertions.  After reading the 
opinion and the rationale provided by the RO, it appears to 
the Board that there is a disconnect.  Specifically, the lack 
of information provided by a doctor, and especially a VA 
doctor, should not be used to categorically deny the 
appellant's claim.  To do so seems to be prejudicial to the 
appellant.  

Another example of problematic medical evidence occurs in the 
VA general medical examination also of February 2005.  Upon 
completion of the exam, the doctor concluded that the 
appellant did have a disability of the lower back.  The 
examiner then stated that the appellant had an arthritic 
condition of the lower back unrelated to his military 
service.  However, in the next sentence, the same examiner 
wrote that the low back problems occurred from lumbar strain 
that occurred in service.  In essence, the examiner expressed 
two divergent opinions that do not mesh with one another.  

Finally, from a VA orthopedic examination of the shoulders 
that occurred in February 2005, it was reported that the 
appellant claimed that both of his shoulders ached.  He has 
admitted that he did not injury either shoulder in service 
and a review of the service medical treatment records 
supported that assertion.  Nevertheless, the doctor then 
stated that the right and left shoulder disabilities "might 
be" unrelated to the appellant's time in service.  The same 
doctor then wrote that the appellant had a history of 
calcifications in both shoulders along with adhesive 
capsulitis, and that complaints involving the shoulders might 
be linked to these conditions which were diagnosed in 
service.  In other words, the doctor again provided 
contradictory statements concerning the etiology of the 
claimed disorders.  

In determining whether evidence is credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995).  The medical information that appears 
in the file appears to be contradictory and inconsistent.  
This lack of consistency does not add weight to the overall 
claim and, in fact, calls into question the credibility and 
probative value of the VA doctor's opinion.  See, e.g., 
Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  As such, 
the Board finds that the medical evidence obtained by the RO 
unclear and ambiguous.  The Board believes that the claim 
should be returned so that additional examinations may be 
performed.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should provide to the 
appellant all notification action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), with respect 
to the increased rating claim involving 
the cervical segment of the spine and the 
various new and material claims.  The 
notice should conform to the requirements 
of Vazquez-Flores v Peake, 22 Vet. App. 
37 (2008), as described above and if 
applicable now in the light of the 
issuance of Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed.Cir. Sept. 4, 2009), as 
well as Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.

2.  The RO/AMC should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2008 for the disabilities 
currently on appeal, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private or non-VA federal treatment 
records are not successful, the RO should 
inform the appellant of the nonresponse 
so that he will have an opportunity to 
obtain and submit the records herself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2008).

3.  The RO/AMC should schedule the 
appellant for the appropriate VA 
examination in order to determine whether 
the appellant now suffers from the 
following disorders, disabilities, and 
conditions:  a lower back disability, the 
residuals of rhinoplasty and septoplasty, 
right and left carpal tunnel syndrome, 
and disabilities of the right and left 
shoulders.  Each examination must be 
conducted by a physician; i.e., not a 
nurse practitioner, physicians' 
assistant, nurse, doctor of osteopathy, 
etcetera, and the purpose of each 
examination is to assess the nature and 
etiology of the claimed disorder.  The 
claims folder, including any documents 
obtained as a result of this Remand, 
should be made available to the examiner 
for review before each examination.  The 
examination report should consider all 
findings necessary to evaluate the claim 
and the appropriate examiner is asked to 
indicate that he or she has reviewed the 
claims folder.

The examiner is asked to express an 
opinion concerning the etiology of any 
disability found.  The examiner is asked 
to state whether it is at least as likely 
as not that any such disorder is related 
to any in-service disease or injury or to 
his service in general.  If the condition 
pre-existed service, the examiner should 
express an opinion as to whether the 
condition was aggravated by service or 
any treatment received for that condition 
while the appellant was in service.  

Each examiner must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
the examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disability, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  In addition, it is 
requested that the results of the 
examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant should 
be provided a supplemental statement of the case.  The 
supplemental statement of the case must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


